PER CURIAM.
Appellant, Donald Joseph Brady, was charged by a two count information with larceny of an automobile and using a vehicle without the owner’s consent. He pleaded not guilty and waived jury trial. Upon trial he was found guilty of larceny of an automobile as charged in count 1 and not guilty as to count 2. A sentence of eighteen months in the state penitentiary was imposed by the court.
Appellant contends on appeal that (1) the court erred in denying his motion for mistrial which was made after a witness was questioned concerning the defendant’s being on federal probation; and (2) he was denied a fair trial in that neither he nor his counsel were afforded the right to present the final argument at the close of all the evidence.
We have carefully considered appellant’s contentions in the light of the briefs, arguments of counsel and the record on appeal and find them to be without substantial merit. Prince v. Aucilla River Naval Stores Co., 103 Fla. 605, 137 So. 886 (1931); Willoughby v. State, Fla.App.1967, 203 So.2d 10; Williams v. State, Fla.App.1967, 201 So.2d 484.
Affirmed.